NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-3066

                                   KARYN THOMAS,

                                                Petitioner,

                                           v.

                       DEPARTMENT OF TRANSPORTATION,

                                                Respondent.

                Petition for review of the Merit Systems Protection Board
                                   in SF0752070403-I-2.

                                      ON MOTION

                                       ORDER
       Upon consideration of Karyn Thomas's motion for leave to file a supplement to

the joint appendix,

       IT IS ORDERED THAT:

       The motion is granted.

                                                FOR THE COURT


      MAY 2 0 2009                               /s/ Jan Horbalv
            Date                                Jan Horbaly
                                                Clerk

cc:    Alan Kenneth Hahn, Esq.                                     tatriakir
       Tara K. Hogan, Esq.
                                                                    MAY 2 0 2009
s8
                                                                     Jluv HOlibrui
                                                                         CLERK